INVESTMENT MANAGEMENT TRUST AGREEMENT This Agreement is made as of March 9, 2007 by and between MEDIA & ENTERTAINMENT HOLDINGS, INC. (the “Company”) and Continental Stock Transfer & Trust Company (“Trustee”). WHEREAS, the Company’s Registration Statement on Form S-1, No. 333-128218 (“Registration Statement”), for its initial public offering of securities (“IPO”) has been declared effective as of the date hereof (“Effective Date”) by the Securities and Exchange Commission (capitalized terms used herein and not otherwise defined herein shall have the meanings set forth in the Registration Statement); and WHEREAS, Lazard Capital Markets LLC (“Lazard”) and Ladenburg Thalmann & Co. Inc. (“Ladenburg”) are acting as co-representatives (“Co-Representatives”) of the underwriters in the IPO; and WHEREAS, as described in the Company’s Registration Statement, in accordance with the Company’s Certificate of Incorporation, $84,242,000 of the gross proceeds of the IPO $96,618,800 if the underwriters’ over-allotment option is exercised in full) will be delivered to the Trustee to be deposited and held in a trust account for the benefit of the Company and the holders of the Company’s common stock, par value $.0001 per share, issued in the IPO, as hereinafter provided.The amount to be delivered to the Trustee will be referred to herein as the “Property”; the stockholders for whose benefit the Trustee shall hold the Property will be referred to as the “Public Stockholders”; and the Public Stockholders and the Company will be referred to together as the “Beneficiaries”); and WHEREAS, the Company and the Trustee desire to enter into this Agreement to set forth the terms and conditions pursuant to which the Trustee shall hold the Property; IT IS AGREED: 1. AGREEMENTS AND COVENANTS OF TRUSTEE.The Trustee hereby agrees and covenants to: (a)Hold the Property in trust for the Beneficiaries in accordance with the terms of this
